DETAILED ACTION

Status of Claims
	Claims 1-6 and 9-37 are pending. Claims 1, 20 and 28 are amended.

Response to Arguments
	The applicants’ arguments with regard to the 101 rejection of the claims have been considered but are not persuasive. 
	Applicant argues the claims represent technological improvements and also recite the integration of an abstract idea into a practical application. 
	The examiner notes that the claims have been moderately amended in comparison to the claims as adjudicated by the board. Claim 1 is amended as follows:
a filter module that filters data based on data content set by the user, wherein the filter module is configured to filter[[s]] data based on content, including determining which funds or data are sensitive, encrypting the information associated with funds for safe transfer, and removing data that is unwanted and irrelevant to the authorized function, the authorized function performed after the funds are transferred to the second payment channel based on data content set by the user when security of funds is a concern, and blocking unwanted and irrelevant data from being transferred to the second payment channel.

providing a filter module that filters data based on content by identifying which [ ] funds or data are sensitive, encrypting information associated with funds for safe transfer and removing data that is irrelevant to the authorized function, wherein the authorized function is to be performed after the funds are transferred to the second payment channel set by the user when security of funds is a concern.
	The examiner also finds that blocking unwanted or irrelevant data from being transferred… is not materially different than simply removing data that is irrelevant to the authorized function, i.e., the difference between irrelevant and unwanted is unclear and this additional step adds little or nothing to the removing step.
	The arguments for withdrawal of the 101 rejection revolve around the limitations concerning the filter module and since the amendments are not material different and the arguments for the limitations were addressed by the board and found to be unpersuasive the examiner similarly finds the present arguments unpersuasive.
	
	Applicant’s arguments with regard to the 112 rejection of the term irrelevant have been considered but are not persuasive. 
	The examiner asserts that the definition of irrelevant is not in question but the application of irrelevant data with regard to the claims at issue is indefinite because the specification does not clarify what irrelevant data is with regard to funds transfers, i.e., 
	The 112 rejection with regard to the term irrelevant is maintained in view of the submission of the Radha reference. Radha is related to training data of predictive models and the removal of irrelevant or redundant data from those training sets apparently improves the accuracy of the model. The examiner fails to see the relevance of this reference to the claims at issue and therefore the rejection is maintained.
	The 112 1st rejection is maintained as the applicant has not addressed the rejection.
	The 112 2nd rejection of “the authorized function…” has not been addressed  the applicant and therefore the rejection is maintained.	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite:
	1 (representative claim). A system for transferring funds based on data content set by the user comprising:
	a processor that directs a communication module that electronically provides a user or automated process with an option of setting up an automatic funds transfer from a first payment channel to a second payment channel through at least one access parameter and executing an instruction based on a function authorized by the owner of the funds or funds associated with the funds;
	the access parameter comprising security data or user identification data that permits access to each of the first payment channel or the second payment channel, individually and that locates specific information at a first database, wherein the information is stored electronically or magnetically on a medium capable of holding data including an optical storage medium, a magnetic storage medium, a temporary electronic storage medium, or microcircuitry;
	the access parameter associated with a second payment channel and being received from an entity including the owner of the information or one or more authorized surrogate, the authorized surrogate acting on behalf of or at the behest of the owner of the information, and the access parameter that traverses a security system guarding the information in the first database, and 
	an implementation module that automatically transfers funds from a first payment channel to a second payment channel through the communication module, the automatic transfer through the communication module, reflecting the consent and knowledge of the owner of the information, either directly or indirectly through one or more authorized surrogate, the authorized surrogate acting on behalf of or at the behest of the owner of the information, the funds implemented to perform an authorized function after the funds are transferred to the second payment channel and that allows new or existing online bill payments to be converted to card transactions via single entry or mass conversion, 
	an access module that accesses the first payment channel and processor and instructs the first payment channel to transfer funds to the second payment channel, 
	an input module, wherein the input module includes a device capable of storing an access parameter for retrieval including a keyboard, mouse, wired transmission, or wireless transmission, and wherein the input module includes a device that receives the access parameter for retrieval including a configured port, antenna, or scanner, and
	a filter module configured to filter data based on data content set by the user, wherein the filter module filters data based on content, including determining which funds or data are sensitive, encrypting information associated with funds for safe transfer and removing data that is unwanted and irrelevant to the authorized function, the authorized function performed after the funds are transferred to the second payment channel based on data content set by the user when security of funds is a concern, and blocking unwanted and irrelevant data from being transferred to the second payment channel.
	The underlined elements of the claim represent an abstract idea related to certain methods of organizing human activity, commercial interactions or a fundamental economic practice.
	This judicial exception is not integrated into a practical application because the remaining limitations The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activity (See Table 1 of board decision).
	The dependent claims merely narrow the abstract idea and/or present additional generic computer elements performing related well-understood, routine and conventional activity and thus do not cure the defects of the independent claims.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1 and 20 and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 20 recite an input module capable of storing an access parameter for retrieval including a keyboard and mouse. The specification does not disclose how a keyboard or mouse may store an access parameter.
 	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 20 and 28 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The term "irrelevant" in claims 1, 20 and 28 is a relative term which renders the claim indefinite.  The term "irrelevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The examiner declines to provide interpretations of what these terms mean as the specification does not provide adequate details or examples to support any such interpretations.
	The claims recite “wherein the authorized function is to be performed after the funds are transferred to the second payment channel based on data content set by the user when security of funds is a concern.” The above limitation is unclear with regard to what is based on data content set by the user, the authorized function to be performed or the funds transfer to the second payment channel? Additionally, the specification makes no mention of data content being set by the user. The only reference to data content is in Para. 0051 which states that filtering can include filtering based on data content. 
	Claims 1, 20 and 28 recite the limitation "the owner of the specific information" in the "an implementation module" clause, lines 6, 7 and 13.  There is insufficient antecedent basis for this limitation in the claim.
	 











	


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694